Name: 98/210/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  land transport;  European Union law;  Europe;  technology and technical regulations
 Date Published: 1998-03-17

 Avis juridique important|31998D021098/210/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) Official Journal L 079 , 17/03/1998 P. 0026 - 0026COMMISSION DECISION of 3 March 1998 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) (98/210/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8(2)(c) thereof,Whereas the request submitted by Italy on 14 July 1997, which was received by the Commission on 15 July 1997, was accompanied by a report containing the information required by Article 8(2)(c); whereas the request concerns two types of gas discharge lamp for two types of headlamp for one type of motor vehicle;Whereas the information provided by Italy shows that the technology and principle embodied in these new types of gas discharge lamps and headlamps do not meet the requirements of Community regulations; whereas, however, the descriptions of the tests, the results thereof and the action taken in order to ensure road safety are satisfactory and ensure a level of safety equivalent to that of the lamps and headlamps covered by the requirements of the Directives in force and, in particular, of Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dippedbeam headlamps and to incandescent electric filament lamps for such headlamps (3), as last amended by Commission Directive 89/517/EEC (4);Whereas these new types of gas discharge lamp and these new types of headlamp meet the requirements of UNECE (United Nations Economic Commission for Europe) Regulation Nos 8, 98 and 99; whereas it is therefore justified to allow the three items covered by the request for exemption, i. e. the types of gas discharge lamp and the types of headlamps fitted with these types of lamp and the type of motor vehicle, to benefit from the granting of EC type-approval on condition that the type of vehicle concerned is equipped with an automatic headlamp levelling system, a headlamp cleaning device and a system guaranteeing that dipped-beam headlamps are lit even if the main-beam headlamps are lit;Whereas the Community Directives concerned will be amended in order to enable gas discharge lamps embodying this new technology and headlamps fitted with such lamps and motor vehicles equipped with such headlamps to be placed on the market;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Italy for an exemption concerning two types of gas discharge lamp for two types of headlamp for one type of motor vehicle is hereby approved on condition that the vehicle type concerned is equipped with an automatic headlamp levelling system, a headlamp cleaning device and a system guaranteeing that dipped-beam headlamps are lit even if the main-beam headlamps are lit.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 3 March 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 262, 27. 9. 1976, p. 96.(4) OJ L 265, 12. 9. 1989, p. 15.